DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helm et al. (US 20120099697) in view of Mackie et al. (US 20150313557).
Regarding claim 1, Helm teaches a multi-axis imaging system, comprising: 
a patient support 15 including a drive system for moving the patient support between a plurality of positions; 
an imaging gantry 34 with an imaging axis extending through a bore of the imaging gantry; 
a support column that supports the imaging gantry on one side of the gantry in a cantilevered manner (figure 1); 
a base (base of mobile cart 30) that supports the imaging gantry and the support column; 
a plurality of drive mechanisms for moving the gantry in at least three degrees of freedom (figure 1) and
a control system.
However Helm fails to teach that the control system receives data from the patient support, data indicating a position and a tilt angle of the patient support, and sends control signals to one or more of the plurality of drive mechanisms to cause the gantry to move and position a center of the bore of the gantry axially with the patient support in response to the data received from the control system.
Mackie teaches a control system receives data from a patient support, data indicating a position and a tilt angle of the patient support (with camera 76 78, para 67), and sends control signals (image signal) to one or more of the plurality of drive mechanisms to cause a gantry 12) to move and position a center of the bore of the gantry axially with the patient support in response to the data received from the control system (para 67).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the control system of Helm with the control system as taught by Mackie, since it would provide better gantry positioning.
Allowable Subject Matter
Claims 16-19 are allowed.
Claims 2-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2-15, the prior art fails to teach the plurality of drive mechanisms includes: a first drive mechanism that translates the gantry in a vertical direction relative to the support column and the base; a second drive mechanism that rotates the gantry with respect to the support column between a first orientation where the imaging axis of the imaging gantry extends in a vertical direction parallel to the support column and a second orientation where the imaging axis of the gantry extends in a horizontal direction parallel with the base; and a third drive mechanism that translates the support column and the gantry in a horizontal direction along the base as claimed in claim 2.
Regarding claims 16-19, the prior art fails to teach a method of operating a multi-axis imaging system by receiving, from a control system of a moveable patient support, data indicating a position and a tilt angle of the patient support; and sending control signals to one or more drive mechanisms of the multi-axis imaging system to cause the gantry to move in one or more degrees of freedom to maintain a bore of the gantry in a spaced away relationship from the patient support, the bore of the gantry aligned with the patient support in response to the data received from the control system of the moveable patient support; wherein the gantry is moveable by translating in a first direction and in a second direction and by rotating with respect to an axis extending in a third direction, where the first, second and third directions are mutually orthogonal; wherein the gantry is axially aligned with the patient support by a distance sufficient to prevent a surface of the gantry from colliding with the patient support or a patient supported thereon while the patient support is moving as claimed in independent claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOON K SONG/Primary Examiner, Art Unit 2884